DETAILED ACTION
Introduction
Claims 17-31 have been examined in this application. Claims 17-19, 22, 23, and 25-31 are amended. Claims 20, 21, and 24 are as previously presented. Claims 1-16 are cancelled. This is a final office action in response to the arguments and amendments filed 7/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 7/22/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 7-9 under the heading “Rejection under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 9-10 under the heading “Rejection under 35 U.S.C. § 101”), the arguments are not persuasive. The arguments state that the claims now highlight a practical application by reciting a particular machine, due to the recitation of the voice capturing device and voice recognition device. However, the voice capturing and recognition devices are generically recited, such that no particular details of any machine or hardware appear in the claim, and the claim therefore only is generally tied to the field of voice capture and recognition. Additionally, the function of voice recognition appears to be a function performed on a generic computer as opposed to a particular machine, and the involvement of voice capture is a mere data gathering step, which steps “cannot make an otherwise nonstatutory claim statutory" (see MPEP 2106.05(b)). Thus, the rejection is maintained.
Regarding the arguments pertaining to the previously made rejections under 102 (presented on p. 14-19 under the heading “Rejection under 35 U.S.C. § 102”), the arguments are partially persuasive. The arguments (p. 16-17) focus on the feature extraction and feature searching in US2004/0267443A1 (Watanabe) and state that this is not consistent with voice input, as claimed. However, the arguments do not address the full claim mapping presented in the rejections in the previous office action, in which the input of characters (see e.g. Watanabe Figure 6 and [0077]) is another way to input visual information to search for destinations. Although Watanabe does not explicitly recite voice input, the office maintains that the input of characters disclosed in Watanabe is compatible with a teaching wherein characters could be input via voice. The arguments (p. 18-19) further recite alleged differences between Applicant’s invention and Watanabe including aspects related to a particular radius search, or the use of publicly available information. However, the claims do not appear to recite any of these features, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Upon further consideration of the complete amendments, the arguments are persuasive in that Watanabe does not explicitly recite input using voice capturing and voice recognition, and does not explicitly recite all aspects relating to the display on a map with icons, and the previous rejections under 102 are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 19-21 under the heading “Rejections under 35 U.S.C. § 103”), the arguments are partially persuasive. The arguments state (p. 20) that Watanabe relies on input of image data, which is unlike voice data as taught by U.S. 8,521,539 B1 (Teng et al.). However, the arguments do not address the use of character data in Watanabe as the visual information, which the office has relied upon in the combination of Watanabe and Teng et al. These arguments are therefore not persuasive. However, upon further consideration of the complete amendments, the arguments are persuasive in that the combination of references previously relied upon do not teach or suggest all limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the previously cited prior art of JP2008203017A (Ishikawa) and the previously relied upon art of US2004/0267443A1 (Watanabe), U.S. 8,521,539 B1 (Teng et al.), and CN103869930A (Dong).
Claim Objections
Claim 31 is objected to because of the following informalities:
In Claim 31, “positon” should instead read “position”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) “voice capturing device” in Claim 17, and 
(b) “voice recognition device” in Claim 17,
because the claim limitations uses the generic placeholder “device” that is coupled with functional language (i.e. voice capturing or voice recognition) without reciting sufficient structure to perform the recited function, and the generic placeholders are not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) the specification is unclear regarding the corresponding structure of the claimed “voice capturing device,” see Claim Rejections under 112(b),
(b) the specification is unclear regarding the corresponding structure of the claimed “voice recognition device,” see Claim Rejections under 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, claim limitations (a) “voice capturing device” and (b) “voice recognition device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure as originally filed does not appear to recite the term “voice capturing device” or any language relating to “capturing,” and although the specification recites a microphone, there is nothing to link the microphone to the claim language of “voice capturing device.” It is therefore unclear if the voice capturing device is a microphone, or could be another structure such as a mobile phone, or a separate circuit or processor for inputting voice or sound data, or something else. Likewise, the specification (see e.g. ¶0011) recites the term “voice recognition device” but does not state what structure this corresponds to, and it is unclear whether the voice recognition device is some separate circuit or processor, or a software module executed on the same processor as the rest of the navigation device, or something else. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the term voice capturing device is interpreted as a microphone and equivalents and the term voice recognition device is interpreted as any processor or computer for performing voice recognition.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 17 and for failing to cure the deficiencies listed above.
Regarding Claims 17 and 31, the phrase “when image information of one or more architectural structures identified on a map displayed on a screen of a display device satisfies the search condition…” renders the claims indefinite. Particularly, the phrase recites that architectural structures are “identified on a map displayed on a screen,” however it is not clear what the term “identified” refers to in the context of the claim. It is unclear whether the phrase “identified on a map” is merely descriptive language about the display (e.g. stating that the display is showing a map), or alternatively if the identifying is intended to be some functional language, describing the processor identifying which structures are on some map, for example. The scope of the phrase and claims is therefore indefinite. For the purposes of examination, the phrase is interpreted as descriptive language, stating that the structures are displayed on a map on a screen.
Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 17 and for failing to cure the deficiencies listed above
Regarding Claim 31, the phrases “wherein when image information… satisfies… an icon… is superimposed” and “when a user selects one position… the processing circuitry sets…” renders the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, in Claim 31, the “wherein” clause does not appear to provide any further meaning to the previous steps (of acquiring, generating, and referring), but instead appears to recite new steps of superimposing and setting. It is  generally unclear whether the phrase is intended to recite new, positively recited steps of the method, or alternatively whether the phrases are just reciting some intended use, which receives little patentable weight. The scope of the claim is therefore indefinite. For the purposes of examination, superimposing and setting and interpreted as positively recited steps of the method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 17- and 31, the claims recite functions of acquiring a result of voice recognition, generating a search condition, and referring to a set of image information to search for image information satisfying the search condition, and to set a destination. These functions, under their broadest reasonable interpretation, are each a mental process, capable of being performed by the human mind, either mentally or on pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions include receiving some result information and evaluation and judgment of visual information and image information that could be performed by the human mind, such as a person receiving a visual description as text, generating key words for search, and reviewing a collection of photographs or descriptions describing photographs (image information) that are associated with positions and destinations, in order to select a destination. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claim are the voice capturing device acquiring the visual information, and voice recognition device providing the result, the processing circuitry, and the displaying of the icon on the map for selection, as well as the image information being on a “database” in Claim 17. For the voice capturing and recognition, these functions are mere data gathering to perform the abstract idea, and therefore are insignificant extra-solution activity (see MPEP 2106.05(f)).  Additionally, the claim recites these elements at a high level, and does not provide any details or specifics regarding particular techniques, functions, or hardware. Therefore, the claim merely links the abstract idea to the particular field of technology of voice capture and recognition, which does not integrate the abstract idea into a practical application or amount to significantly more (see MPEP 2106.05(h)). For the processing circuitry and recitation of a database, this is a generic recitation of computer components, recited at a high level of generality. The claims do not provide any particular improvement in computer hardware, and recite the computer components merely as tools which perform the abstract idea. Thus, the claims are merely instructions to “apply” a judicial exception using generic computer hardware, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)). For the display and superimposing of icons, this is determined to be insignificant extra-solution activity, corresponding to mere data outputting, which does not integrate a judicial exception into a practical application (see MPEP 2106.05(g)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the voice capturing device acquiring the visual information, and voice recognition device providing the result, the processing circuitry, and the displaying of the icon on the map for selection, as well as the image information being on a “database” in Claim 17. For the additional elements of the voice capturing device acquiring the visual information, and voice recognition device providing the result, this is re-evaluated and determined to be well understood, routine and conventional in the art (see Publication US2002/0111810A1 [0004] input of information for navigation by speech recognition and microphone is well known in the art). Additionally, the claim merely generally links the abstract idea to the particular field of technology of voice capture and recognition, which does not amount to significantly more (see MPEP 2106.05(h)). For the circuitry and database, for the same reasons as presented above, this is a generic recitation of computer components, recited at a high level of generality, such that the claims are instructions to “apply” the abstract idea using generic computer components as tools, which does not provide significantly more (see MPEP 2106.05(f)). For the display and superimposing of icons, this is re-evaluated, and determined to be well-understood, routine, and conventional in the art (see Publication US2004/0204836A1, [0003-0007], the display of icons on a map and user selection of locations is well known in the art). Thus, the claims are not patent eligible.
Regarding Dependent Claims 18-30, the claims do not add any additional limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claim 18 further recites performing natural language analysis to generate the search condition. The function of generating the search condition from voice input is part of the abstract idea of a mental process, as a human mind can acquire a result and analyze language. The recitation of “natural language analysis” as a specific technology implemented on a processor represents an additional element in the claim, however the claim recites this terms at a high level and does not provide any details or specifics. Therefore, the claim merely links the abstract idea to the particular field of technology of natural language analysis which does not integrate the abstract idea into a practical application or amount to significantly more. (see MPEP 2106.05(h)).
Claim 19 further recites a process of referring to a map information database to generate display information. The recitation of the “database” is the recitation of a generic computer component, which does not integrate a judicial exception into a practical application or provide significantly more for the same reasons as above. The displaying is recited merely as intended use, but even if positively recited, would be insignificant extra-solution activity, as it amounts to generic data outputting (see MPEP 2106.05(g), examples of activities that the courts have found to be insignificant extra-solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). This is re-evaluated in the 101 analysis step 2B (see MPEP 2106(III)) and determined to be well-understood, routine, and conventional in the art (see US2009/0164116A1 [0005-0006] it is well known in the art to display search results regarding navigation destinations).
Claims 20-22, 24, 26, and 30 recite the additional element of a server inside or outside a vehicle. However, the recitation of a server is a recitation of generic computer components, and for the same reasons as presented above with respect to the independent claims, does not integrate the abstract idea into a practical application or amount to significantly more. The vehicle is recited broadly and does no more than link the abstract idea to a particular field of technology (see MPEP 2106.05(h)).
Claim 23 further recites referring to an attribution information to search for attribution information satisfying the search condition. This is a further step of the mental process, capable by evaluation by a human mind. The recitation of the “database” is a recitation of generic computer components and for the same reasons as presented above with respect to the independent claims, does not integrate the abstract idea into a practical application or amount to significantly more.
Claim 25 recites additional functions of acquiring image information and updating the image information. These functions are further steps of a mental process as a human can mentally or manually organize and add data to an existing set of data. The specific implementation of updating in a database represents an additional element but is merely the use of the computer components in their ordinary capacity to write data, which does not integrate the abstract idea into a practical application or amount to significantly more (see MPEP 2106.05(f)).
Claim 27 recites functions to generate attribution information and update the database. The function of generating is a further step of the mental process, as a human can evaluate image information to determine attributes. The function of updating a database does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons as presented above with respect to Claim 25.
Claim 28 further recites the updating of the attribution information database, by using image information added to the image information database. The updating of attributes is a further mental process for evaluating images and adding or memorizing some attribute information. The specific updating of a database as done by the processor represents an additional element but does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons as presented above with respect to Claim 25.
Claim 29 further recites updating the attribution information in response to an updated image by using the image, which is a further mental process for evaluating images and adding or memorizing some attribute information. The specific implementation on a “database” and the deleting represent additional elements in the claim, however the updating does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons as presented above with respect to Claim 25, and the deleting is the use of the computer components in their ordinary capacity to manipulate data, which does not integrate the abstract idea into a practical application or amount to significantly more (see MPEP 2106.05(f)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2004/0267443A1 (Watanabe) in view of Patent U.S. 8,521,539 B1 (Teng et al.), further in view of Publication JP2008203017A (Ishikawa) (Translation provided with IDS filed 11/27/2019 used for citation purposes).

Regarding Claim 17, Watanabe discloses a navigation device (see [0028] Figure 1, navigation system 100) comprising:
processing circuitry (see [0052] implemented as a CPU)
to acquire visual information (see Figure 6, [0076, 0077] character recognition unit 12e acquiring character information which can be descriptive of an image, and used to find a photographed point (i.e. visual type information)) about a destination (see [0077] the character information used to search and find a photographed point, which [0067, 0078] is a destination of navigation);
to generate a search condition by using the visual information about the destination (see Figure 6, [0077] using character information for a character search), the visual information being acquired by the processing circuitry (see [0052, 0077]); and
to refer to an image information database (see Figure 1, image data base 13) having stored therein pieces of image information (see Figure 1, [0038] image-data storage in 13a and point-determination information in 13d making up the image information (image data and its supporting information)) each about a neighborhood of a road (see [0051, 0077-0078] the image data (accumulated images or characters associated with an area) being indicative of a destination [0032] for a guidance route (i.e. in the vicinity/neighborhood of a driving route (road)) and pieces of position information (see [0046] stored information about photographed positions stored in the position-information storage unit 13c), to search for image information satisfying the search condition generated by the processing circuitry (see [0077] searching for areas stored in the point-determination information storage unit 13d (part of the image information) which matches the character search condition), and to set, as the destination, position information corresponding to the image information(see [0051, 0057, 0077, 0078] the position information correlating with the selected result is set as the destination), wherein 
when image information of one or more architectural structures displayed on a screen of a display device satisfies the search condition (see [0055] search-result output unit 14 displaying the image search result, which (see Figure 2) can include buildings), the information is displayed for selection (see [0056]), and
when a user selects one or more architectural structures, the processing circuitry sets the corresponding position as the destination (see Figure 2, [0057] when selecting the thumbnail image (which may be an architectural structure), the corresponding position is set as the destination of the guidance route).


As above, Watanabe discloses obtaining characters which are visual information for the destination search (see [0077-0078] and mapping above).

Watanabe does not explicitly recite the circuitry:
to acquire visual information about a destination from a voice that is inputted to a voice capturing device; 
to acquire a result of voice recognition of the visual information about the destination from a voice recognition device on a basis of the inputted voice, and
to generate a search condition by using the result of voice recognition.

However, Teng et al. teaches a technique to enter POI information (see 5:13-32), including circuitry (see 3:28-48):
to acquire information about a destination from a voice (see Figure 4, 10:18-27 obtaining speech as a spoken query which 10:35-37 can be about a point-of-interest) that is inputted to a voice capturing device (see 13:4-10, input devices including microphone);
to acquire a result of voice recognition of the information about the destination from a voice recognition device on a basis of the inputted voice (see Figure 4, 10:18-27 recognizing the speech to form a spoken query which 10:35-37 can be a point-of-interest), and
to generate a search condition by using the result of voice recognition (see 10:43-11:3 the point-of-interest acting as a search condition to find matching POI results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the input of characters in Watanabe (which are visual information corresponding to an image of a destination) to be input via alternative methods such as voice capturing and recognition, as taught by Teng et al., with the motivation of increasing the robustness and flexibility of the system to accept additional inputs, and to increase user convenience and reduce errors in searching (see Teng et al., 2:44-56).


As above, Watanabe discloses displaying one or more architectural structures for selection of the destination (see Figure 2 and mapping above).

Watanabe does not explicitly recite
one or more architectural structures identified on a map displayed on a screen, 
an icon indicating that each of the one or more architectural structures satisfies the search condition is superimposed on each position of each of the one or more architectural structures on the map, and
when a user selects one position of the one or more architectural structures.

However, Ishikawa teaches a device for displaying search results (see [0004] extracted POIs on an image display device), wherein:
one or more POIs identified on a map are displayed on a screen (see Figures 8, 9, [0048-0049] marks indicating POIs displayed at the relevant position on a map), 
an icon indicating that each of the one or more POIs satisfies the search condition is superimposed on each position of each of the one or more POIs on the map (see Figures 8, 9, [0049] a mark (icon) superposed on the position on the map, for extracted POIs (satisfying the search condition)), and
when a user selects one position of the one or more POIs (see [0052] selecting by touching a mark).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display output of Watanabe (for destinations including architectural structures) to further include a map display with icons, as taught by Ishikawa, with the motivation of enhancing the robustness and functionality of the device and improving clarity for users by displaying the locus of the self-device along with destination data (see Ishikawa [0049]).

Regarding Claim 18 , Watanabe does not explicitly recite the navigation device according to claim 17, wherein the processing circuitry performs a natural language analysis on the voice recognition result acquired by the processing circuitry, to generate the search condition.

However, Teng et al. teaches the technique as above, including:
performing a natural language analysis on the voice recognition result acquired by the processing circuitry (see 10:32-42, analyzing of an open voice search by accepting natural language input), to generate the search condition (see 10:43-11:3 the point-of-interest acting as a search condition to find matching POI results).
The motivation to combine Watanabe and Teng et al. was provided in the rejection of Claim 17.

Regarding Claim 19, Watanabe discloses the navigation device according to claim 17, wherein the processing circuitry further performs processes of referring to a map information database having map information stored therein (see Figure 1, [0029] reading a map recording medium having map data), to generate display information for displaying the destination searched for by the processing circuitry on the map information (see [0033, 0036], displaying a map image with a guidance route to the destination), displaying the destination in a list (see [0055], Figure 2(b), displaying a list of recognition results), or displaying the destination on the map information while displaying the destination in a list.
Examiner's note: since the claim uses a list with the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 20, Watanabe discloses the navigation device according to claim 17, wherein the image information database (see Figure 1, [0046, 0071] image DB 13 including the accumulated images and point-determination information storage unit) is on a server inside or outside a vehicle (see [0071] the image DB 13 can be in the user's vehicle and communicate to other vehicles (act as a server) or the image DB 13 can instead be outside the vehicle).
Examiner's note: since the claim uses a list with the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 21, Watanabe discloses the navigation device according to claim 19, wherein the map information database (Figure 1, [0029] the map recording medium) is on a server inside or outside a vehicle (see [0071] the navigation system can use communication to provide data to other vehicles. I.e. the map recording medium is on a first vehicle computer, acting as a server for a second vehicle, and being inside the first vehicle, and being outside a second vehicle).
Examiner's note: since the claim uses a list with the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 22, Watanabe discloses the navigation device according to claim 17, wherein the processing circuitry is on a server inside or outside a vehicle (see [0071] the navigation system can use communication to provide data to other vehicles. I.e. the processor on a first vehicle acting as a server for a second vehicle and being inside the first vehicle, and being outside a second vehicle).
Examiner's note: since the claim uses a list with the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 23, Watanabe discloses the navigation device according to claim 17, wherein the processing circuitry further performs processes of referring to an attribution information database (see [0077] the point-determination information storage unit 13 d being the attribution information database) having stored therein pieces of attribution information (see [0077] storing names of areas) in each of which visual information (the name being information that can be visually conveyed via image) related to image information stored in the image information database (see [0039], Claim 8, the point-determination information is stored and correlated/associated with the image data in the overall image information database including image-data storage unit 13 a) is converted into a text (see [0040], an image photographed by a user can be stored and the point determination information then stored along with it, i.e. a representation of the image as converted to text name for storage), and
searching for attribution information satisfying the search condition generated by the processing circuitry (see [0077] searching a name (attribute information) bearing resemblance to the recognized character information (search condition)).

Regarding Claim 24, Watanabe discloses the navigation device according to claim 23, wherein the attribution information database (see Figure 1, point-determination information storage unit 13 d) is on a server inside or outside a vehicle (see [0071] the image DB 13 can be in a vehicle and share information to another vehicle, i.e. act as a server inside a first vehicle and outside a second vehicle).
Examiner's note: since the claim uses a list with the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 25, Watanabe discloses the navigation device according to claim 17, wherein the processing circuitry further performs processes of acquiring image information about another neighborhood of a road (see [0040] an image data of a point photographed by a user can be stored in the image DB 13 (i.e. acting as a destination for route guidance, therefore being an image about a neighborhood of a road)); and
updating the image information database by adding the image information to the image information database (see [0040] storing the image, and feature amount, position information, and point determination information).

Regarding Claim 26, Watanabe discloses the navigation device according to claim 25, wherein the processing circuitry is on a server inside or outside a vehicle (see [0071] the navigation system can use communication to provide data to other vehicles. I.e. the processor on a first vehicle acting as a server for a second vehicle and being inside the first vehicle, and being outside a second vehicle).
Examiner's note: since the claim uses a list with the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 31, Watanabe discloses a navigation method (see e.g. Claim 11, [0052] a navigation method implemented by a CPU-based navigation system 100) comprising:
acquiring, by a processing circuitry (see [0052] implemented as a CPU), visual information (see Figure 6, [0076, 0077] character recognition unit 12e acquiring character information which can be descriptive of an image, and used to find a photographed point (i.e. visual type information)) about a destination (see [0077] the character information used to search and find a photographed point, which [0067, 0078] is a destination of navigation);
generating, by the processing circuitry (see [0052]), a search condition by using the visual information about the destination (see Figure 6, [0077] using character information for a character search); and
referring, by the processing circuitry (see [0052]), to an image information database (see Figure 1, image data base 13) having stored therein pieces of image information (see Figure 1, [0038] image-data storage in 13a and point-determination information in 13d making up the image information (image data and its supporting information)) each about a neighborhood of a road (see [0051, 0077-0078] the image data (accumulated images or characters associated with an area) being indicative of a destination [0032] for a guidance route (i.e. in the vicinity/neighborhood of a driving route (road)) and pieces of position information (see [0046] stored information about photographed positions stored in the position-information storage unit 13c), to search for image information satisfying the search condition (see [0077] searching for areas stored in the point-determination information storage unit 13d (part of the image information) which matches the character search condition), and to set, as the destination, position information corresponding to the image information (see [0051, 0057, 0077, 0078] the position information correlating with the selected result is set as the destination), wherein 
when image information of one or more architectural structures displayed on a screen of a display device satisfies the search condition generated by the processing circuitry (see [0055] search-result output unit 14 displaying the image search result, which (see Figure 2) can include buildings), the information is displayed for selection (see [0056]), and
when a user selects one or more architectural structures, the processing circuitry sets the corresponding position as the destination (see Figure 2, [0057] when selecting the thumbnail image (which may be an architectural structure), the corresponding position is set as the destination of the guidance route).


As above, Watanabe discloses obtaining characters which are visual information for the destination search (see [0077-0078] and mapping above).

Watanabe does not explicitly recite the method comprising:
acquiring visual information from a voice that is inputted to a voice capturing device;
acquiring, by the processing circuitry, a result of voice recognition of the visual information about the destination from a voice recognition device on a basis of the inputted voice; and
generating, by the processing circuitry, a search condition by using the result of voice recognition.

However, Teng et al. teaches a technique to enter POI information (see 5:13-32), including:
acquiring information (see Figure 4, 10:18-27 obtaining speech as a spoken query which 10:35-37 can be about a point-of-interest) from a voice that is inputted to a voice capturing device (see 13:4-10, input devices including microphone);
acquiring, by processing circuitry (see 3:28-48), a result of voice recognition about the destination from a voice recognition device on a basis of the inputted voice (see Figure 4, 10:18-27 recognizing the speech to form a spoken query which 10:35-37 can be a point-of-interest); and
generating, by the processing circuitry, a search condition by using the result of voice recognition (see 10:43-11:3 the point-of-interest acting as a search condition to find matching POI results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the input of characters in Watanabe (which are visual information corresponding to an image of a destination) to be input via alternative methods such as voice capturing and recognition, as taught by Teng et al., with the motivation of increasing the robustness and flexibility of the system to accept additional inputs, and to increase user convenience and reduce errors in searching (see Teng et al., 2:44-56).


As above, Watanabe discloses displaying one or more architectural structures for selection of the destination (see Figure 2 and mapping above).

Watanabe does not explicitly recite:
one or more architectural structures identified on a map displayed on a screen,
an icon indicating that each of the one or more architectural structures satisfies the search condition is superimposed on each positon of each of the one or more architectural structures on the map, 
a user selects one position of the one or more architectural structures.

However, Ishikawa teaches a technique for displaying search results (see [0004] extracted POIs on an image display device), wherein:
one or more POIs identified on a map displayed on a screen (see Figures 8, 9, [0048-0049] marks indicating POIs displayed at the relevant position on a map), 
an icon indicating that each of the one or more POIs satisfies the search condition is superimposed on each positon of each of the one or more POIs on the map (see Figures 8, 9, [0049] a mark (icon) superposed on the position on the map, for extracted POIs (satisfying the search condition)), and 
a user selects one position of the one or more POIs (see [0052] selecting by touching a mark).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display output of Watanabe (for destinations including architectural structures) to further include a map display with icons, as taught by Ishikawa, with the motivation of enhancing the robustness and functionality of the device and improving clarity for users by displaying the locus of the self-device along with destination data (see Ishikawa [0049]).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2004/0267443A1 (Watanabe) in view of Patent U.S. 8,521,539 B1 (Teng et al.), further in view of Publication JP2008203017A (Ishikawa) (Translation provided with IDS filed 11/27/2019 used for citation purposes), further in view of Publication CN103869930A (Dong) (Translation used for citation purposes).

Regarding Claim 27, Watanabe discloses wherein the processing circuitry further performs processes of, generating attribution information that comprises visual information related to image information is converted into a text (see [0040] a point photographed by a user can be stored in the image DB 13 along with the point determination information (the name, which is the attribution information, i.e. the image information is converted into a text name format corresponding to the image for storage in the point determination portion of the image DB), and
updating the attribution information database by adding the attribution information to the attribution information database (see [0040] the point determination information being stored for a user-added digital image in addition to famous attractions, facilities, and so forth).

Watanabe further discloses the capability to extract visual information for conversion into a text (see [0077] character recognition to extract a name from input image data).

Watanabe does not explicitly recite the navigation device according to claim 23, wherein the processing circuitry further performs:
generating attribution information in which visual information related to image information is extracted and converted into a text, for updating the attribution information database.

In other words, Watanabe merely does not explicitly recite that the character recognition used for search input images of [0077] could also be used to generate attributes for new images as is described in [0040].

However, Dong teaches a technique to obtain data regarding destination names (see [0119] obtaining data regarding a party in a particular city), including:
generating attribution information in which visual information related to image information is extracted and converted into a text (see [0117-0118] images collected from a camera and image recognition performed to obtain text information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Watanabe to extract the visual information as is taught by Dong, with the motivation of increasing convenience by allowing input of additional information such as date and time, and increasing efficiency by reducing storage (see Dong [0118, 0120]).

Regarding Claim 28, Watanabe discloses the navigation device according to claim 27, wherein when the image information database is updated (see [0040] when a user photograph is stored in image DB 13), the processing circuitry updates the attribution information database by using image information added to the image information database (see [0040] the point determination information relating to the image data is also stored).

Regarding Claim 29, Watanabe discloses wherein when the image information database is updated (see [0040] when a user photograph is stored in image DB 13), the processing circuitry updates the attribution information database by using image information added to the image information database (see [0040] the point determination information relating to the image data is also stored).

Watanabe does not explicitly recite the navigation device according to claim 27, wherein the processing circuitry, after that, deletes the image information from the image information database.

However, Dong teaches the technique as above, 
wherein the processor, after that, deletes the image information from the image information database (see [0118] text recognition followed by deleting the images for which recognition has been completed).
The motivation to combine Watanabe and was provided in the rejection of Claim 27.

Regarding Claim 30, Watanabe discloses the navigation device according to claim 27, wherein the processing circuitry is on a server inside or outside a vehicle (see [0071] the navigation system can use communication to provide data to other vehicles. I.e. the processor on a first vehicle acting as a server for a second vehicle and being inside the first vehicle, and being outside a second vehicle).
Examiner's note: since the claim uses a list with the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20140361973-A1 teaches subject matter including use of speech input to recognize point of interest attribute information (see e.g. [0034]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday  - Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619